UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Aristotle/Saul Global Opportunities Fund (Formerly Aristotle/Saul Opportunity Fund) Class I Shares (ARSOX) Aristotle International Equity Fund Class I Shares (ARSFX) SEMI-ANNUAL REPORT June 30, 2014 Aristotle/Saul Global Opportunities Fund Aristotle International Equity Fund each a series of the Investment Managers Series Trust Table of Contents Aristotle/Saul Global Opportunities Fund Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Aristotle International Equity Fund Schedule of Investments 9 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 17 Supplemental Information 24 Expense Examples 26 This report and the financial statements contained herein are provided for the general information of the shareholders of the Aristotle Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.aristotlefunds.com Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 88.0% COMMUNICATIONS – 2.0% KDDI Corp. $ CONSUMER DISCRETIONARY – 6.1% Adidas A.G. - ADR Compass Group PLC Lennar Corp. - Class A CONSUMER STAPLES – 11.7% Diageo PLC - ADR General Mills, Inc. Toyo Suisan Kaisha Ltd. Unilever N.V. Walgreen Co. ENERGY – 11.6% Cameco Corp. Canadian Natural Resources Ltd. Royal Dutch Shell PLC - ADR - A Shares Talisman Energy, Inc. Transocean Ltd. FINANCIALS – 12.1% Banco Santander S.A. - ADR Bank of America Corp. DBS Group Holdings Ltd. DBS Group Holdings Ltd. - ADR Erste Group Bank A.G. Mitsubishi UFJ Financial Group, Inc. - ADR MS&AD Insurance Group Holdings Uranium Participation Corp.* HEALTH CARE – 5.2% AbbVie, Inc. Daiichi Sankyo Co., Ltd. Daiichi Sankyo Co., Ltd. - ADR Medtronic, Inc. 1 Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS– 12.3% General Dynamics Corp. $ Kurita Water Industries Ltd. Nidec Corp. Oshkosh Corp. Toshiba Corp. TOTO Ltd. Vallourec S.A. MATERIALS – 11.3% Centamin PLC* Centerra Gold, Inc. Dundee Precious Metals, Inc.* Givaudan S.A. Kinross Gold Corp.* Toray Industries, Inc. TECHNOLOGY – 14.3% eBay, Inc.* EMC Corp. Microsoft Corp. Oracle Corp. Samsung Electronics Co., Ltd. Telefonaktiebolaget LM Ericsson - ADR Texas Instruments, Inc. UTILITIES – 1.4% AES Corp. TOTAL COMMON STOCKS (Cost $33,233,421) Principal Amount CORPORATE BONDS – 11.0% Arch Coal, Inc. $ 7.000%, 06/15/20191 9.875%, 06/15/20191 Dendreon Corp. 2.875%, 1/15/20162 2 Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ EXCO Resources, Inc. 7.500%, 9/15/20181 $ Goodrich Petroleum Corp. 8.875%, 3/15/20191 IAMGOLD Corp. 6.750%, 10/1/20201,3 TOTAL CORPORATE BONDS (Cost $4,654,621) Number of Shares EXCHANGE-TRADED FUNDS – 2.0% UTILITIES – 2.0% ETFS Platinum Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $801,783) SHORT-TERM INVESTMENTS– 3.4% Federated Prime Obligations Fund - Institutional Shares, 0.025%4 TOTAL SHORT-TERM INVESTMENTS (Cost $1,421,537) TOTAL INVESTMENTS – 104.4% (Cost $40,111,362) Liabilities in Excess of Other Assets – (4.4)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 Callable. 2 Convertible security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 Aristotle/Saul Global Opportunities Fund SUMMARY OF INVESTMENTS As of June 30, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Technology 14.3% Industrials 12.3% Financials 12.1% Consumer Staples 11.7% Energy 11.6% Materials 11.3% Consumer Discretionary 6.1% Health Care 5.2% Communications 2.0% Utilities 1.4% Total Common Stocks 88.0% Corporate Bonds 11.0% Short-Term Investments 3.4% Exchange-Traded Fund 2.0% Total Investments 104.4% Liabilities in Excess of Other Assets (4.4)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Aristotle/Saul Global Opportunities Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2014 (Unaudited) Assets: Investments, at value (cost $40,111,362) $ Cash Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Investment securities purchased Advisory fees Auditing fees Fund accounting fees Transfer agent fees and expenses Administration fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation/depreciation on: Investments Foreign currency translations (7 ) Net Assets $ Class I: Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 5 Aristotle/Saul Global Opportunities Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $21,373) $ Interest Total investment income Expenses: Advisory fees Fund accounting fees Administration fees Transfer agent fees and expenses Legal fees Registration fees Auditing fees Custody fees Shareholder reporting fees Chief Compliance Officer fees Trustees' fees and expenses Miscellaneous Insurance expense Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized gain (loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 6 Aristotle/Saul Global Opportunities Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2014 (Unaudited) For the Year Ended December 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments, securities sold short and foreign currency transactions Net change in unrealized appreciation/depreciation on investments, securities sold short and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income - ) From net realized gains - ) Total distributions to shareholders - ) Capital Transactions: Class I: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Class I: Shares sold Shares reinvested - Shares redeemed ) ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $0 and $115, respectively. See accompanying Notes to Financial Statements. 7 Aristotle/Saul Global Opportunities Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended June 30, 2014 (Unaudited) For the Year Ended December 31, 2013 For the Period March 30, 2012* through December 31, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) ) From net realized gain - ) - Total distributions - ) ) Redemption fee proceeds - - 2 - Net asset value, end of period $ $ $ Total return3 %
